DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 4/18/2022. Claims 1-3 are currently pending. The earliest effective filing date of the present application is 05/14/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections -35 USC §101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-3 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-2 are directed toward a system (machine). Claim 3 are directed to a method (process). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 1-3 are directed toward the judicial exception of an abstract idea. Independent claims 3 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A battery information management system comprising:
a server programmed to acquire a travel history from an electric-powered vehicle on which a replaceable battery is mounted, uses the acquired travel history to estimate a deterioration state of the replaceable battery on the electric-powered vehicle, and stores the estimated deterioration state in association with information for identifying the electric-powered vehicle;
a first terminal that is programmed to communicate with the server, and executes, for the server, a transmission request for deterioration information indicating the estimated deterioration state of the replaceable battery mounted on the electric-powered vehicle;
a second terminal that is programmed to communicate with the first terminal, and store inventory information on an inventory of a replacement battery for replacing the replaceable battery, the replacement battery being carried by a shop, wherein 
when the transmission request for the deterioration information is executed at the first terminal, the server is programmed to transmit the deterioration information to the first terminal, and 
when the second terminal receives, from the first terminal, information on a replacement condition for the replaceable battery mounted on the electric-powered vehicle, the second terminal is programmed to transmit, to the first terminal, the inventory information corresponding to the replacement battery that satisfies the replacement condition;
wherein the second terminal is further programmed to generate a list of replacement batteries based on the replacement condition, and to transmit the list of replacement batteries to the first terminal; 
wherein the first terminal is further programmed to display the list of replacement batteries on a display of the first terminal and to receive a selection request from via an input device of the first terminal to select a replacement battery from the list of replacement batteries, 
wherein the server is further programmed to estimate the deterioration state of the replaceable battery using a deterioration reference curve and a travel history, wherein the deterioration reference curve shows a temporal change of the capacity maintenance rate of the replaceable battery; and
wherein a purchase of the replacement battery identifying the replacement battery is executed based the selected replacement battery.
The Applicant's Specification titled "Battery Information Management System and Battery Information Management Method" emphasizes the business need for data analysis, "However, even with the same duration of use, the deterioration state of a battery can greatly vary depending on the use history of the electric-powered vehicle. Thus, in some cases, the deterioration state of a battery cannot be accurately estimated from the above-described battery information. If, for example, the user cannot accurately know the deterioration state of the battery on his vehicle, at the time of battery replacement, he may select a replacement battery that is more deteriorated than before the replacement. An object of the present disclosure is to provide a battery information management system and a battery information management method that allow the user to appropriately select a battery suitable as a replacement." (Spec. P. 1, l. 20- P. 2, l. 1]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1 and 3 are directed to the abstract idea of determining a battery deterioration and finding a replacement, which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) commercial or legal interactions. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of determining a battery deterioration and finding a replacement. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite purchasing of the replacement battery, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Dependent claim 2 further reiterate the same abstract ideas with further embellishments, such as claim 2 wherein the replacement condition includes at least one of. information on a degree of deterioration of the replacement battery, information on a fee for replacement with the replacement battery, and information on a manufacturer of the replacement battery, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1 and 3.


Regarding Step 2A [prong 2]
Claims 1-3 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claim 3) include the following additional elements which do not amount to a practical application:
Claim 1. A battery information management system comprising:
a server programmed to acquire a travel history from an electric-powered vehicle on which a replaceable battery is mounted, uses the acquired travel history to estimate a deterioration state of the replaceable battery on the electric-powered vehicle, and stores the estimated deterioration state in association with information for identifying the electric-powered vehicle;
a first terminal that is programmed to communicate with the server, and executes, for the server, a transmission request for deterioration information indicating the estimated deterioration state of the replaceable battery mounted on the electric-powered vehicle;
a second terminal that is programmed to communicate with the first terminal, and store inventory information on an inventory of a replacement battery for replacing the replaceable battery, the replacement battery being carried by a shop, wherein 
when the transmission request for the deterioration information is executed at the first terminal, the server is programmed to transmit the deterioration information to the first terminal, and 
when the second terminal receives, from the first terminal, information on a replacement condition for the replaceable battery mounted on the electric-powered vehicle, the second terminal is programmed to transmit, to the first terminal, the inventory information corresponding to the replacement battery that satisfies the replacement condition;
wherein the second terminal is further programmed to generate a list of replacement batteries based on the replacement condition, and to transmit the list of replacement batteries to the first terminal; 
wherein the first terminal is further programmed to display the list of replacement batteries on a display of the first terminal and to receive a selection request from via an input device of the first terminal to select a replacement battery from the list of replacement batteries, 
wherein the server is further programmed to estimate the deterioration state of the replaceable battery using a deterioration reference curve and a travel history, wherein the deterioration reference curve shows a temporal change of the capacity maintenance rate of the replaceable battery; and
wherein a purchase of the replacement battery identifying the replacement battery is executed based the selected replacement battery.
The bolded limitations recited above in independent claim 1 (Similarly claim 3.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an server, input device, display device, first terminal, and second terminal which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "For example, user terminal 200 may be a personal computer, or may be a mobile terminal, such as a smartphone." (Spec. [P. 5, l. 19-20]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claim 3) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for determining a battery deterioration, finding a replacement battery, and purchasing the replacement battery and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention for battery replacement for collection, analysis and display of a list of battery replacements on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claim 2 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1 and 3 respectively, for example, claim 2 wherein the replacement condition includes at least one of. information on a degree of deterioration of the replacement battery, information on a fee for replacement with the replacement battery, and information on a manufacturer of the replacement battery, but these features only serve to further limit the abstract idea of independent claims 1 and 3, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.


Regarding Step 2B
Claims 1-3 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claim 3) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A battery information management system comprising:
a server programmed to acquire a travel history from an electric-powered vehicle on which a replaceable battery is mounted, uses the acquired travel history to estimate a deterioration state of the replaceable battery on the electric-powered vehicle, and stores the estimated deterioration state in association with information for identifying the electric-powered vehicle;
a first terminal that is programmed to communicate with the server, and executes, for the server, a transmission request for deterioration information indicating the estimated deterioration state of the replaceable battery mounted on the electric-powered vehicle;
a second terminal that is programmed to communicate with the first terminal, and store inventory information on an inventory of a replacement battery for replacing the replaceable battery, the replacement battery being carried by a shop, wherein 
when the transmission request for the deterioration information is executed at the first terminal, the server is programmed to transmit the deterioration information to the first terminal, and 
when the second terminal receives, from the first terminal, information on a replacement condition for the replaceable battery mounted on the electric-powered vehicle, the second terminal is programmed to transmit, to the first terminal, the inventory information corresponding to the replacement battery that satisfies the replacement condition;
wherein the second terminal is further programmed to generate a list of replacement batteries based on the replacement condition, and to transmit the list of replacement batteries to the first terminal; 
wherein the first terminal is further programmed to display the list of replacement batteries on a display of the first terminal and to receive a selection request from via an input device of the first terminal to select a replacement battery from the list of replacement batteries, 
wherein the server is further programmed to estimate the deterioration state of the replaceable battery using a deterioration reference curve and a travel history, wherein the deterioration reference curve shows a temporal change of the capacity maintenance rate of the replaceable battery; and
wherein a purchase of the replacement battery identifying the replacement battery is executed based the selected replacement battery.
The bolded limitations recited above in independent claim 1 (Similarly claim 3) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of server, input device, display/display device, first terminal, and second terminal. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 1 and 3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because server, input device, display/display device, first terminal, and second terminal are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for server, first terminal, and second terminal see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Further, for input device Applicant' s specification [p. 7, l. 18-22] describe it as replaceable generic computer technology e.g., mouse, keyboard, touch panel, etc. and for display/display device Applicant' s specification [p. 7, l. 13-26] describe it as replaceable generic computer technology e.g., liquid crystal display, or organic electro luminescent display, or etc., see MPEP §2106.05(g)(vi) discussing insignificant application of a tool in an abstract idea. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claim 2 merely recite further additional embellishments of the abstract idea of independent claim 1, for example: claim 2 wherein the replacement condition includes at least one of. information on a degree of deterioration of the replacement battery, information on a fee for replacement with the replacement battery, and information on a manufacturer of the replacement battery. Claim 2 does not recite any additional elements and therefore only further limits the abstract idea of utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1 and 3 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-3 are directed to non-statutory subject matter under 35 U.S.C. § 101.


Allowable Subject Matter over the Prior Art
5.	The following is an examiner' s statement of reasons for overcoming the prior art:
Applicant has amended the claims to overcome the prior art of the 35 USC 103 rejection by including:
Claim 1. A battery information management system comprising:
a server programmed to acquire a travel history from an electric-powered vehicle on which a replaceable battery is mounted, uses the acquired travel history to estimate a deterioration state of the replaceable battery on the electric-powered vehicle, and stores the estimated deterioration state in association with information for identifying the electric-powered vehicle;
a first terminal that is programmed to communicate with the server, and executes, for the server, a transmission request for deterioration information indicating the estimated deterioration state of the replaceable battery mounted on the electric-powered vehicle;
a second terminal that is programmed to communicate with the first terminal, and store inventory information on an inventory of a replacement battery for replacing the replaceable battery, the replacement battery being carried by a shop, wherein 
when the transmission request for the deterioration information is executed at the first terminal, the server is programmed to transmit the deterioration information to the first terminal, and 
when the second terminal receives, from the first terminal, information on a replacement condition for the replaceable battery mounted on the electric-powered vehicle, the second terminal is programmed to transmit, to the first terminal, the inventory information corresponding to the replacement battery that satisfies the replacement condition;
wherein the second terminal is further programmed to generate a list of replacement batteries based on the replacement condition, and to transmit the list of replacement batteries to the first terminal; 
wherein the first terminal is further programmed to display the list of replacement batteries on a display of the first terminal and to receive a selection request from via an input device of the first terminal to select a replacement battery from the list of replacement batteries, 
wherein the server is further programmed to estimate the deterioration state of the replaceable battery using a deterioration reference curve and a travel history, wherein the deterioration reference curve shows a temporal change of the capacity maintenance rate of the replaceable battery; and
wherein a purchase of the replacement battery identifying the replacement battery is executed based the selected replacement battery.

The reason for overcoming the prior art of claims 1-3 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In Remarks (4/18/2022), Applicant argues that the nearest art, Matsumoto 2013/0015982, Yamaguchi 2007/0108946, Hirayama 2014/0028681, and Bertness 2003/0184306, does not teach the amended limitations, the examiner agrees. Neither Matsumoto, Yamaguchi, Hirayama, nor Bertness teach a system or method that uses an estimation of the deterioration state of the replaceable battery using a deterioration reference curve and a travel history, wherein the deterioration reference curve shows a temporal change of the capacity maintenance rate of the replaceable battery. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.

Response to Arguments
6.	Applicant’s arguments, see Remarks, filed 4/18/2022, with respect to objections and rejections under 35 U.S.C. §§112 and 103 have been fully considered and are persuasive.  The objections and rejections under 35 U.S.C. §§112 and 103  of claims 1-3 have been withdrawn. 

7.	Applicant's arguments filed 4/18/2022 as to 35 U.S.C. §101 have been fully considered but they are not persuasive. 
Applicant argues with regards to §101 that “a real world practical application of any abstract ideas is defined, and the rejection is believed to be overcome.” Examiner disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, Applicant’s argument that the claims amount to be “practical application” is not persuasive because a practical application (making suggestions on a replacement battery) of conventional computer technologies is not a technical solution to a technical problem. Instead the argued practical application represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687